Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 10, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00512-CV



                  IN RE BRAZOS RESERVE, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               23rd District Court
                              Brazos County, Texas
                        Trial Court Cause No. 88715-CV

                         MEMORANDUM OPINION

      On June 25, 2018, relator Brazos Reserve, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Carolyn Marks Johnson, visiting judge of the 23rd District Court of
Brazos County, to rule on its motion to abate proceedings pending arbitration.
      On July 5, 2018, relator filed a motion to dismiss, advising the court that the
trial court ruled on its motion to abate proceedings pending arbitration on June 27,
2018. Relator’s requested relief in the petition for writ of mandamus is now moot.
The motion is GRANTED.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed for
lack of jurisdiction.


                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.




                                         2